Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action on the 16/318318 application filed on 1/16/19.
Claims 1-19 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10 and their dependents rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 are indefinite as they do not recite how the claimed components are structurally related to one another. Instead the claim as written describes how the system operates without any clear recitations of how the elements are connected to one another. Therefore the claim is unclear and indefinite in regard to the structure comprised by the claimed system. 
Claim 5 recites the limitation "the permeate pump" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is noted this limitation is present in claims 3 and 4, however, claim 5 was amended to depend only on claim 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEBAUER (US 2015/0247114) in view of GUINN (US 4889812).
With respect to claims 1, 10-11, GEBAUER discloses a tangential flow perfusion system comprising a bioreactor, at least one reciprocating pump (perfusion pump comprising reciprocable element) capable of moving in opposing directions, a filter unit with a retentate side and a permeate side, and check valves (first and second valves controllable to be open or closed) in which the pump, filter and valves form a fluid circuit in communication with the bioreactor (0017-0024, Fig 1) and controlling the pump and valves to create the desired conditions in the system (0058-0061). GEBAUER discloses multiple valves (Fig 1, Fig 3) but does not explicitly disclose they are bi-directional valves. However, GUINN discloses a bioreactor apparatus comprising a bioreactor, a pump and fluid circuits  (Col 2, line 60-Col 2, line 31) in which the fluid circuit can include two valves that are two-way valves (Col 10, lines 29-30). It would have been obvious to one of ordinary skill in the art to substitute the valves of GEBAUER with the two way valves as taught by GUINN because they allow for changing the direction of fluid flow periodically which aids in the diffusions of nutrients required for cell growth and the diffusion of inhibiting substances away from the cells as overcomes the disadvantages of a one way flow system in the prior art (Col 10, lines 1-30). It is noted, the limitations regarding the operation of the system in various modes are considered to add only functional limitations. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the 
With respect to claims 2, 6, 12, 16 GEBAUER discloses a control unit (controller) for controlling the reciprocating pump, permeate pump, and valves (for controlling first and second valves in coordination with the movement of the reciprocable element (0042-43). 
With respect to claims 3-5, 13-15, GEBAUER discloses pressure transducers arranged to measure the pressure at the retentate inlet or outlet and on the permeate side of the filter (pressure sensors configured to detect pressure at retentate and permeate sides); a permeate pump connected to the permeate outlet port that is used to control the transmembrane pressure in the filter unit, the pressure transducers can be part of a feedback loop from control of the transmembrane pressure by operation of the permeate pump (0034, 0037-38) and the control unit controls the pressure based on pressure data from the transducers (0042-43). It is noted, the limitations regarding the permeate pump being controllable to control pressures in the claimed manner are considered to add only functional limitations. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a 
With respect to claim 7-8, 17-18, GEBAUER discloses the reciprocating pump can be comprise a piston or diaphragm pump (0024, 0039-0041). 
With respect to claims 9, 19, GEBAUER does not explicitly disclose the details of the bioreactor to include at least two separate inlet/outlet ports. However, GUINN discloses the bioreactor has at least two inlet/outlet ports (Fig 2, Col. 13, lines 7-48). It would have been obvious to one of ordinary skill in the art to modify the device of GEBAUER to include the two ports of GUINN because it would allow for introduction and harvesting of cells and/or fluids (Col 3, lines 1-14). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        

/William H. Beisner/Primary Examiner, Art Unit 1799